       Case: 1:20-cr-00392-SO Doc #: 57 Filed: 12/14/20 1 of 5. PageID #: 357




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF OHIO
                                 EASTERN DIVISION

UNITED STATES OF AMERICA,                        )   CASE NO. 1:20CR392
                                                 )
                      Plaintiff,                 )   JUDGE SOLOMON OLIVER, JR.
                                                 )
       vs.                                       )
                                                 )   UNOPPOSED MOTION FOR LEAVE
CHARLES VACCARO,                                 )   TO WITHDRAW AS COUNSEL FOR
                                                 )   DEFENDANT CHARLES VACCARO
                      Defendant.                 )


       Now comes undersigned counsel, Paul M. Flannery and Christos N. Georgalis, and

respectfully move this Honorable Court for leave to withdraw as counsel for Defendant Charles

Vaccaro pursuant to Local R. 57.21.

I.     FACTUAL HISTORY

       On July 22, 2019, a criminal complaint was filed by the U.S. Attorney’s Office for the

Northern District of Ohio alleging various securities fraud-related conduct, including wire fraud,

securities fraud, and conspiracy. ECF No. 1, 1-1. On July 25, 2019, Mr. Vaccaro engaged

undersigned counsel to represent him. The terms of undersigned counsel’s representation

(including fee terms) are set forth in a written engagement letter to Mr. Vaccaro. Pursuant to the

engagement letter and discussions with Mr. Vaccaro, the scope of counsel’s representation was to

assist Mr. Vaccaro’s lead counsel, Alex Spiro, in connection with the above referenced criminal

complaint. On July 23, 2020, more than a year after Mr. Vaccaro’s arrest, the grand jury issued an

Indictment against Mr. Vaccaro and others, alleging violations of securities fraud, wire fraud, and

related offenses. ECF No. 21. Pursuant to the Court’s September 17, 2020 Order, a 90-day

continuance was granted to allow the parties to sort through outstanding discovery issues before
        Case: 1:20-cr-00392-SO Doc #: 57 Filed: 12/14/20 2 of 5. PageID #: 358




scheduling a trial date. A follow-up pretrial status conference is set for Thursday, December 17,

2020. Given, among other things, the volume of discovery, the issues relating to discovery, and

the complexity of the charges it is likely a trial in this matter will not be scheduled until well into

2021.

II.     LAW AND ARGUMENT

        “The attorney of record may not withdraw, . . . without first providing written notice to the

client and all other parties and obtaining leave of Court.” Ohio Fed. Dist. Ct. (N.D.), Crim. LR

57.21; see KCI USA, Inc., v. Healthcare Essentials, Inc., et al., 2018 WL 1419447 (N.D. Ohio

March 21, 2018). The Sixth Circuit, as well as “every [other] circuit to take up the issue of

withdrawal for failure to pay fees has looked to the rules governing professional conduct for

guidance.” Brandon v. Blech, 560 F.3d 536, 537–38 (6th Cir. 2009). See Rivera-Domenech v.

Calvesbert Law Offices PSC, 402 F.3d 246, 248 (1st Cir. 2005); Whiting v. Lacara, 187 F.3d 317,

320 (2d Cir. 1999). Rule 1.16(b) of the Ohio Rules of Professional Conduct permit withdrawal of

representation of a client when “the client fails substantially to fulfill an obligation, financial or

otherwise, to the lawyer regarding the lawyers’ services and has been given reasonable warning

that the lawyer will withdraw unless the obligation is fulfilled.” OHIO PROF. COND. RULE 1.16(b).

The Rules also provide that an attorney may withdraw from representation when “the

representation will result in an unreasonable financial burden on the lawyer.” OHIO PROF.

COND. RULE 1.16(b)(6).

        As this Court is aware from recent proceedings regarding bond, the Government’s seizure

of Mr. Vaccaro’s financial assets has had a severe and negative impact on Mr. Vaccaro’s ability

to fund his defense. In an effort to obtain the needed financing for attorney’s fees, Mr. Vaccaro

moved the Court, through counsel, to reduce his bond amount and permit him to sell his yacht.



                                                  2
       Case: 1:20-cr-00392-SO Doc #: 57 Filed: 12/14/20 3 of 5. PageID #: 359




ECF No. 29. As indicated throughout the pleadings and in open court, without the money from the

yacht, Mr. Vaccaro has no reasonably viable way of affording counsel.

        Following an October 15th video hearing, the Court ordered the Government and the

Defense to confer and submit a finalized proposal regarding the sale of the yacht. Although both

parties engaged in good faith efforts to find a viable solution, the discussions have reached a

crossroads. Simply put, the Government will only accept financing of the yacht with certain

attendant stipulations of which Mr. Vaccaro will not agree. Due to this, accessing the money from

the yacht is simply not reasonably possible in the foreseeable future, especially given the

disagreements among the parties about the necessary stipulations that would be involved. Because

Mr. Vaccaro has been unable to access funds from the sale of the yacht, and there is no viable path

in the near future for doing so, he has substantially failed to fulfill financial obligations to counsel.

Counsel have informed Mr. Vaccaro on several occasions that he needs to fulfill his financial

obligations to counsel for continued representation. Most recently, on December 2, 2020, counsel

informed Mr. Vaccaro that he had failed to meet his financial obligations to counsel and that, if

these obligations were not fulfilled, counsel would move to withdraw. Since this communication,

Mr. Vaccaro has made no sincere efforts, to counsel’s knowledge, to fulfill his financial

obligations. 1 Prior to the filing of this motion, undersigned counsel provided notice in writing to
            0F




Mr. Vaccaro that they were seeking leave of court to withdraw as his counsel.




1
  Counsel does recognize that Mr. Vaccaro is in a difficult position with nearly all of his resources
being either seized or inaccessible. Nevertheless, Mr. Vaccaro does need to meet his financial
obligations to his counsel and, despite counsel’s patience and reasonableness in seeking to resolve
this issue with Mr. Vaccaro, he has been unable to do so and there appears no reasonably viable
path to doing so.

                                                   3
       Case: 1:20-cr-00392-SO Doc #: 57 Filed: 12/14/20 4 of 5. PageID #: 360




       The withdrawal of undersigned counsel is not made for the purpose of delay and would not

be unfairly prejudicial to Mr. Vaccaro or the Government. 2 Mr. Vaccaro still has more than
                                                               1F




sufficient time to engage new counsel under different terms, or to seek CJA counsel. 3 The trial of
                                                                                      2F




this matter is likely to occur sufficiently in the future that new counsel will have more than

adequate time to prepare.

III.   CONCLUSION

       For the foregoing reasons, Paul M. Flannery and Christos N. Georgalis respectfully request

leave to withdraw as counsel for Defendant Charles Vaccaro.

                                              Respectfully submitted,

                                              /s/ Paul M. Flannery
                                              Paul M. Flannery (OH: 0091480)
                                              Christos N. Georgalis (OH: 0079433)
                                              Flannery  Georgalis, LLC
                                              1375 E. 9th St., 30th Floor
                                              Cleveland, OH 44114
                                              Telephone: (216) 367-2094
                                              paul@flannerygeorgalis.com
                                              chris@flannerygeorgalis.com

                                              Attorneys for Defendant Charles Vaccaro




2
   Counsel has communicated with Government counsel on the matter, and the Government
represented it has no objections to counsel’s request to withdraw from the matter.
3
  Counsel understands that Mr. Vaccaro’s lead attorney, Alex Spiro, is moving to withdraw as well.
Mr. Spiro was moved to admission in this district through undersigned counsel and his role was
largely limited to high-level strategic counsel and trial co-counsel if the time came. Mr. Spiro and
his firm, Quinn Emanuel, are not in a position to provide Mr. Vaccaro the most effective
representation given its more limited role to date before trial. Thus, given that Flannery Georgalis
is moving to withdraw, Quinn Emanuel will also be moving to withdraw so that Mr. Vaccaro can
engage new counsel in the Northern District of Ohio and have better continuity of representation.

                                                 4
       Case: 1:20-cr-00392-SO Doc #: 57 Filed: 12/14/20 5 of 5. PageID #: 361




                                 CERTIFICATE OF SERVICE

       I hereby certify that on December 14, 2020, a copy of the foregoing was filed electronically.

Notice of this filing will be sent to all parties by operation of the Court’s electronic filing system.

A copy of this motion was sent to Mr. Vaccaro via electronic mail. All other parties will be served

by regular U.S. Mail. Parties may access this filing through the Court’s system.

                                               /s/ Paul M. Flannery
                                               Paul M. Flannery

                                               Attorney for Defendant Charles Vaccaro




                                                  5
